Citation Nr: 1128286	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Hokon Yoo, Law Clerk


INTRODUCTION

The Veteran had active military service from November 1973 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with bilateral hearing loss for VA purposes that is etiologically related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Analysis

Under 38 U.S.C.A. § 7104 (West 2002), Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veteran asserts he is entitled to service connection for bilateral hearing loss.  Specifically, he contends that he was exposed to F-4's jet engines while on active duty as a fuel system mechanic and currently suffers from hearing loss caused by active service. 

Initially, the Board observes that for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of a December 2009 VA audiological examination indicates the Veteran currently suffers from bilateral hearing loss for VA purposes.  Id.

A review of the Veteran's service treatment records are absent findings or complaints of hearing loss.  Upon entry to service in October 1973, the Veteran's hearing, using a Rudmose audiometer, was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
--
20
LEFT
15
15
10
--
30

Speech recognition ability was not reported.  The Veteran's ears and drums were normal.

On service discharge in May 1976, the Veteran's hearing, using a Rudmose audiometer, was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
25
LEFT
15
15
15
25
30

Speech recognition ability was again not reported.  Ears and drums were evaluated as normal.

Significantly, the Board obtained a VA examination report in December 2009.  Following a review of the claims file, to include the service treatment records, the VA examiner noted it would be mere speculation to opine that hearing loss in the left ear was aggravated by military service, and also noted that it is not likely that hearing loss in the right ear was caused by military service.  

In considering the December 2009 VA audiological examination report, the Board is mindful that the Veteran's service treatment records are silent regarding hearing loss for VA purposes.  38 C.F.R. § 3.385.  However, while the Veteran did not suffer from hearing loss for VA purposes at separation from service, the record indicates he did suffer some degree of decreased hearing.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

In the December 2009 VA audiological examination, the VA examiner opined that the causative effects of occupational and recreational noise exposure cannot be ruled out.  Thus, the Board cannot rule out that occupational noise exposure during active service could partially contribute to the current bilateral hearing loss.  In considering the VA examiner's statement in its entirety, the Board concludes that even though the VA examiner provided a negative etiological opinion on the Veteran's current hearing loss, the Board finds it reasonable to interpret the VA examiner's statement that it is at least as likely as not that some of the Veteran's current hearing loss is attributable to occupational noise exposure during active service.  

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


